Order entered October 16, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-15-00102-CV

                 ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                        On Appeal from the Probate Court No. 2
                                Dallas County, Texas
                         Trial Court Cause No. PR-11-3533-2

                                       ORDER
       We GRANT the October 9, 2015 second agreed motion for an extension of time to file

appellants’ briefs. Appellants shall file their respective briefs by NOVEMBER 2, 2015. We

caution appellants that no further extension of time will be granted absent extraordinary

circumstances.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE